UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-1582



GEROD STUKES,

                                              Plaintiff - Appellant,
          versus


CLAUDE STAFFORD, individually,

                                               Defendant - Appellee,
          and


JOHN NEWHART, individually,

                                                           Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-99-1105-2)


Submitted:   February 28, 2001              Decided:   April 24, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Beverly D. Crawford, Richmond, Virginia, for Appellant. Jeff W.
Rosen, Lisa Ehrich, PENDER & COWARD, Virginia Beach, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     At the close of Gerod Stukes’ presentation of evidence in his

trial   alleging   employment   discrimination,   the   district   court

granted Claude Stafford’s motion for judgment as a matter of law

under Fed. R. Civ. P. 50(a).    Stukes appeals from that final order

and also alleges that the district court erred by refusing to admit

certain exhibits into evidence.        For the reasons that follow, we

affirm.

     Having reviewed the record and the parties’ briefs, we do not

find that the district court abused its discretion in its chal-

lenged evidentiary ruling.      United States v. Fernandez, 913 F.2d

148, 152-53 (4th Cir. 1990).    Regarding the district court’s order

granting Stafford’s Rule 50(a) motion, we have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Stukes v. Stafford, No. CA-99-1105-2 (E.D. Va. filed Apr. 5, 2000;

entered Apr. 6, 2000).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                              AFFIRMED




                                   2